BIRCn, J.
It is deemed unnecessary, in this case, to notice the points which have been raised respecting the proceedings and report of the commissioner. It is apparent that the trustees, out of mere abundant prudence, expressly exempted themselves from any other duty than to appoint proper substitutes, and from liability beyond the proceeds actually coming to their hands. No question has been raised respecting the proper performance of the first duty, and, it may be added, that everything in the testimony, and in the nature of the transaction, goes to sanotion the original employment of Salisbury. It is not pretended, either, that the trustees have not fully accounted for all sums which came to their possession, so that we are unable to perceive in what respect they have been derelict either to the terms or the spirit of the trust which they assumed, or how they can be held in any respect liable for the loss occasioned by the too sanguine calculation of a person deemed proper to be, appointed in the first instance, and promptly dismissed when it was seen that, even from good intentions, he had departed from the *186terms of tlie trust.